Citation Nr: 1109562	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin and nail disorder, to include as secondary to herbicide and chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to January 1975.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal.  

In November 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Inasmuch as the Board regrets the additional delay of the adjudication of this matter, further development is needed before the Veteran's claim for entitlement to service connection for a skin and nail disorder can be properly adjudicated.

At the Veteran's November 2010 personal hearing, he testified that he was incarcerated from 1989 to 2009.  He testified that during the course of his 20-year period of incarceration, he received treatment for his current skin and nail disorder.  Before the claim can be fairly adjudicated, records from the Alabama Department of Corrections must be obtained.  The Veteran testified that during his incarceration, he was housed at various facilities within the Alabama Department of Corrections system, including Limestone, Kilby, and Bullock.  These records must be requested.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request." 
Additionally, the Veteran contends that his current skin and nail disorder is the result of chemical exposure sustained during active duty.  The Veteran states that while serving aboard the U.S.S. INDEPENDENCE his duties involved washing down the decks and other surfaces of incoming planes.  He testified that the planes had asphalt-type decks and that powerful chemicals were needed to clean them.  He claims that in the process of cleaning the planes, much of his exposed parts would be covered by the cleaning chemicals, and that as a result his skin burned, itched, and oozed fluid, and his nails began to split and bleed.  A review of the Veteran's service records confirms his assignment to the U.S.S. INDEPENDENCE and various complaints of skin rashes are noted in the service treatment records, including in records from January 1972, May 1973, July 1973, and October 1973.  On remand, the RO should obtain the Veteran's personnel records to confirm his duty specialty.  Thereafter, the RO should contact the Department of the Navy in an effort to identify what chemicals the Veteran may have been exposed to while on active duty.  After the completion of all of this development and taking into account any information received, the Veteran should be afforded a new VA examination to determine the nature and etiology of his disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any updated authorization forms necessary to allow the AMC to obtain treatment records from the State of Alabama Department of Corrections.  Thereafter, the AMC should attempt to obtain those records.  Please note that the Veteran states that during his incarceration, he was housed at various facilities, including Limestone, Kilby, and Bullock.  Records from these, and any other facility where records pertaining to the Veteran may be found, should be sought.  Any response received should be memorialized in the Veteran's claims file.


2.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all personnel records from the National Personnel Records Center.  Associate all such records with the Veteran's claim folder.  

3.  The Department of the Navy should be contacted and asked to identify all solvents to which the Veteran might have been exposed, given his in-service duties, during his period of service aboard the U.S.S. INDEPENDENCE.

4.  Thereafter, schedule the Veteran an appropriate VA examination to ascertain the nature and etiology of his skin and nail disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and a complete copy of this REMAND and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed disorder had its onset during service or is in any other way causally related to his active service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examination report should be typed.  


5.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
K. A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

